NOTE: This order is nonprecedential.

United States Court of Appeals
for the FederaI Circuit

ARLINGTON INDUSTRIES, INC.,
Plaintiff-Appellee,

V.

BRIDGEPORT FITTINGS, INC.,
Defendant-Appellant.

2011-1552, 2012-1080

Appeals from the United States District Court for the
Middle District of Pennsylvania in case no. 06-CV-1105,
Judge Christopher C. Conner.

ORDER

The court notes that Bridgeport Fittings, Inc. has not
filed a status report.

The court’s October 28, 2011 order directed Bridge-
port to inform the court within 30 days of the final dispo-
sition of appeal no. 2010-1377 how it believes this appeal
should proceed.

Upon consideration thereof,

IT Is ORDERED THAT:

ARLlNGTON INDUSTRIES V. BRIDGEPORT 2

(1) lf Bridgeport does not file a status report within
14 days of the date of filing of this order, the appeal will
be dismissed. Arlington may also respond within that
time.

(2) The briefing schedule remains stayed. If the ap-
peal is not dismissed pursuant to paragraph (1) above,
Bridgeport is directed to file a status report every 60 days
concerning the status of this case and state how this
appeal should proceed.

FoR THE CoURT

DEC z l 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Kathryn L. Clune, Esq.
Deanne E. Maynard, Esq. LE
821 "#Te'zl’:l»i’ir.€t~@@;°“
DEC 2 1 2012

JAN HOBBALY
C|.ERK